Citation Nr: 0300055	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  98-17 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a low back disability.  

The Board attempted to undertake additional action on the 
aforementioned issue, pursuant to 38 C.F.R. § 19.9(a)(2)).  
The veteran was notified in September 2002, and informed 
that he would be scheduled for an examination.  He was 
told that if he failed to report for his examination, his 
appeal may be denied.  He was scheduled for an examination 
and failed to report.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


FINDING OF FACT

The veteran does not have a back disability which began in 
service or is related to the veteran's military service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.655 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran wants to establish service connection for a 
back disability.  He claims this alleged disorder occurred 
as a result of inservice injury when he was hit with a 
pungi stick.  

Under applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 
U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §§ 
3.303(c)(d).  

Service medical records show that the veteran was seen in 
service in March 1968 complaining of back pain.  He 
related that he was hit with a "pugale" stick.  Physical 
examination indicated that there was tenderness over the 
1st  and 2nd lumbar vertebrae.  The rest of the examination 
was normal.  The x-rays were negative.  He was given 
medication for his back pain.  No diagnoses related to his 
back complaints were made. 

After service, the veteran was seen in August 1988 by a 
private physician complaining that he developed pain in 
June 1988 after he was hit in the back with a ball while 
playing with his son.  He related that he had some back 
and leg pain a few years earlier that went away 
uneventfully.  He also related episodes of back pain in 
the Army, once in the 1960's and once in the 1970's.  Both 
of these episodes were said to have resolved without much 
problem.  He stated that he wasn't having significant 
problems until this flare-up, and he had started to 
improve.  X-rays were normal.  The physician reassured the 
veteran, placed him on an exercise plan, prescribed 
Naprosyn, and instructed him to return on an as needed 
basis.  He returned for a visit in October 1988, with 
symptoms that were still nagging.  He related that he took 
the medication only occasionally when he was symptomatic 
and that he participated in his exercise program only 
sporadically.  He was changed from Naprosyn to Tolectin, 
and instructed to return to the clinic in 3 to 4 weeks on 
an as needed basis.  

The veteran was seen by various physicians on a private 
basis since 1989 for his back disorder.  He was also seen 
in a pain control center.  However, none of the physicians 
attributed the veteran's back pain to an injury sustained 
in service.  Also of record are other private medical 
records, unrelated to his back condition.

In November 1998, the veteran's wife submitted a statement 
on behalf of the veteran's claim.  She related that she 
married the veteran two years after service.  She also 
stated that although both his parents were now deceased, 
she spoke with them and they told her about his complaints 
of low back pain.  In short, the only indication that the 
veteran has a claimed back disorder attributable to 
service is statements of the veteran and his wife's.  The 
wife does not have personal knowledge of the in-service 
injury and is only repeating information that was told to 
her several years after service.  The veteran has 
submitted no medical evidence to support a nexus between 
current back disability and the injury in service.  Aside 
from documentation of the event when he was hit in the 
back by a stick, his assertions concerning the presence of 
a back disorder in service is not supported by any medical 
evidence of record.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Although the veteran's present back disability is 
substantiated by medical evidence of record, it is not 
shown that the injury sustained in service was anything 
but acute and transitory, and resolved without residual 
disability.  In fact, the 1988 private medical records 
specifically indicated that the veteran's back pain in 
service in the 1960's and 1970's resolved without much 
problem.  

The veteran was scheduled a VA orthopedic examination in 
an effort to obtain a nexus opinion to determine whether 
it was at least as likely as not that the veteran's 
present back complaints are related to his inservice back 
injury.  The veteran was sent a letter indicating the 
importance of the VA orthopedic examination and was also 
informed that under the provisions of 38 C.F.R. § 3.655, 
if he failed to report for the examination, his appeal may 
be denied.  Specifically, when an examination is scheduled 
in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  The 
evidence of record, unfortunately, does not provide a 
nexus between the back injury sustained in service and the 
veteran's present back complaints.  

Accordingly, entitlement to service connection is not 
warranted for a back disability as there is no medical 
evidence of record that his present disability of the back 
is related to service.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a 
claim be well grounded.  

The Board concludes that, in this case, VA has 
substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The veteran was 
specifically notified of the provisions of the VCAA in a 
June 2001 letter and supplemental statement of the case 
dated that same month.  Additionally, the RO informed the 
veteran of what assistance VA would provide, what could be 
done to expedite his claim, and the time limits associated 
with his claim.  Various notices and communications, also 
from the RO, such as the November  1997 rating decision, 
the July 1998 statement of the case, and the supplemental 
statements of the case, informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  

The RO offered the veteran several opportunities to 
testify at a hearing regarding his claim, but he was 
unable to attend any of the scheduled hearings, including 
his April 2002 travel board hearing.  In addition, as 
noted above, the veteran was scheduled for a VA 
examination in an attempt to assist him in obtaining nexus 
evidence, but he did not report for the examination.  

The Board finds that VA has complied with all obligations 
to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in 
the development of the issue discussed above.  Thus, a 
remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for a low back disability is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

